internal_revenue_service p o box cincinnati oh date date number release date legend b scholarship c dollars scholarship amount d company dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a program called b to provide scholarships of c dollars to high school seniors and continuing full-time students pursuing an undergraduate degree at a qualified institution_of_higher_education b will be available to high school seniors planning to attend college or current college students planning to return to college b is publicized in the following ways e e displayed on the d website direct contact with approximately local charitable organizations encouraging the organizations to make their student volunteers aware of the scholarship program letter catalog number 58263t e direct contact with all high schools within the five counties making up your market area direct contact with colleges and universities in the state the number of scholarships awarded is determined by dividing the annual budgeted amount by c dollars the applicant must be a member of d and be the primary account_holder at the time of application the applicant must be an incoming freshman or a continuing full-time_student pursuing an undergraduate degree at a qualified institution_of_higher_education scholarships are not available to graduate level students the applicant must have a cumulative gpa of or greater and attend a fully accredited two-year or four-year college university in the united_states a panel of independent judges will evaluate each applicant on the basis of community involvement academic performance written essay and an overall applicant assessment community involvement is evaluated based on the number of hours per week each applicant reports and academic performance is based on gpa which is verified essays will be evaluated based on the applicant’s use of details and examples use of proper grammar punctuation spelling etc and the applicant’s ability to demonstrate an understanding of the value and purpose of service work the overall applicant assessment will be evaluated based on the applicant's demonstrated commitment to community service leadership potential and enthusiasm for making a positive impact on the community in addition the overall assessment will take into consideration the extent to which each candidate engages in challenging classes and or activities selection committee members are made up of prominent members of your community who are active in either local business government education non-profit health care law enforcement sports law military or various other activities and who are willing to devote a full_day and evening to the candidate evaluation process the applicant may not be an immediate_family member of d board_of directors d supervisory committee d executive management team the selection committee or employee administering the scholarship program each scholarship is a one-time award based on specific eligibility requirements and based on evaluations of a panel of judges students will be allowed to apply for future scholarships but are not guaranteed an additional scholarship as there are no renewal options awards will be paid directly to the school for the benefit of the recipient assuming the recipient is enrolled and in good standing awards will not be granted if the student fails to enroll or at the time of the award is no longer in good standing you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds to you letter catalog number 58263t you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
